DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meltaus et al. (US 2014/0312994).
With respect to claim 1, Meltaus et al. discloses an elastic wave device (Fig 7a) comprising: a supporting substrate (item 76); an acoustic reflection layer (item 75) provided on the supporting substrate (Fig 7a); a piezoelectric layer (item 73) provided on the acoustic reflection layer; and an interdigital transducer electrode (Paragraph 104) provided on the piezoelectric layer (Fig 7a); wherein the acoustic reflection layer includes: three or more low-acoustic impedance layers (items 75a, 75c, and 75e); and two or more high-acoustic impedance layers (items 75b and 75d); and at least one of a first relationship in which a film thickness of, among the three or more low-acoustic impedance layers, a first low-acoustic impedance layer closest to the piezoelectric layer is thinner than a film thickness of a low- acoustic impedance layer closest to the first low-acoustic impedance layer among the three or more low-acoustic impedance layers (Fig 7a and paragraph 94) and a second relationship in which a film thickness of, among the two or more high-acoustic impedance layers, a first high-acoustic impedance layer closest to the piezoelectric layer is thinner than a film thickness of a high-acoustic impedance layer closest to the first high-acoustic impedance layer among the two or more high-acoustic impedance layers, is satisfied (Fig 7a and paragraph 94).
With respect to claim 2, Meltaus et al. discloses the elastic wave device according to Claim 1, wherein the three or more low-acoustic impedance layers and the two or more high-acoustic impedance layers are alternately laminated (Fig 7a).
With respect to claim 3, Meltaus et al. discloses the elastic wave device according to Claim 1, wherein a first low-acoustic impedance layer of the three or more low-acoustic impedance layers is closest to the piezoelectric layer; and a film thickness of the first low-acoustic impedance layer is thinner than a film thickness of all other low-acoustic impedance layers of the three or more low-acoustic impedance layers (Fig 7a and paragraph 94).
With respect to claim 4, Meltaus et al. discloses the elastic wave device according to Claim 1, wherein a film thickness of a first low-acoustic impedance layer of the three or more low-acoustic impedance layers is thinner than a film thickness of all other low-acoustic impedance layers of the three or more low-acoustic impedance layers; and a film thickness of a first high-acoustic impedance layer of the two or more high-acoustic impedance layers is thinner than a film thickness of all other high-acoustic impedance layers of the two or more high-acoustic impedance layers (Fig 7a and paragraph 94).
With respect to claim 6, Meltaus et al. discloses the elastic wave device according to Claim 1, wherein the three or more low-acoustic impedance layers are made of silicon oxide (Paragraph 109).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meltaus et al. in view of Kimura et al. (US 2014/0152146).
With respect to claim 5, Meltaus et al. discloses the elastic wave device according to Claim 1.
Meltaus et al. does not disclose that a plate wave in So mode is used.
Kimura et al. teaches an elastic wave device in which a plate wave in So mode is used (Paragraph 11).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine any the operational modes of Kimura et al. with the elastic wave device of Meltaus as the selection of a component based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416), and it would therefore be obvious to select from any of the known elastic wave modes for the elastic wave device of Meltaus et al.
Claims 7-10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meltaus et al. in view of Iwashita et al. (US 2004/0189425).
With respect to claim 7, Meltaus discloses a radio-frequency front-end circuit comprising: the elastic wave device according to Claim 1 (Paragraphs 25-34).
Meltaus et al. does not disclose that the RF circuit includes a power amplifier.
Iwashita et al. teaches an RF circuit for an elastic wave device that includes a power amplifier (Paragraph 80).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the power amplifier of Iwashita et al. with the elastic wave device of Meltaus et al. for the benefit of providing a signal of sufficient power to be processed (Paragraphs 80-82).
With respect to claim 8, the combination of Meltaus et al. and Iwashita et al. discloses the RF front-end circuit according to claim 7. Meltaus et al. discloses that the three or more low-acoustic impedance layers and the two or more high-acoustic impedance layers are alternately laminated (Fig 7a).
With respect to claim 9, the combination of Meltaus et al. and Iwashita et al. discloses the RF front-end circuit according to claim 7. Meltaus et al. discloses that a first low-acoustic impedance layer of the three or more low-acoustic impedance layers is closest to the piezoelectric layer; and a film thickness of the first low-acoustic impedance layer is thinner than a film thickness of all other low-acoustic impedance layers of the three or more low-acoustic impedance layers (Fig 7a and paragraph 94).
With respect to claim 10, the combination of Meltaus et al. and Iwashita et al. discloses the RF front-end circuit according to claim 7. Meltaus et al. that a film thickness of a first low-acoustic impedance layer of the three or more low-acoustic impedance layers is thinner than a film thickness of all other low-acoustic impedance layers of the three or more low-acoustic impedance layers; and a film thickness of a first high-acoustic impedance layer of the two or more high-acoustic impedance layers is thinner than a film thickness of all other high-acoustic impedance layers of the two or more high-acoustic impedance layers (Fig 7a and paragraph 94).
With respect to claim 12, the combination of Meltaus et al. and Iwashita et al. discloses the RF front-end circuit according to claim 7. Meltaus et al. discloses that the three or more low-acoustic impedance layers are made of silicon oxide (Paragraph 109).
With respect to claim 13, the combination of Meltaus et al. and Iwashita et al. discloses the RF front-end circuit according to claim 7. Iwashita discloses a communication apparatus comprising the RF front-end circuit and an RF signal processing circuit (Fig 8 and Paragraphs 80-82).
With respect to claim 14, the combination of Meltaus et al. and Iwashita et al. discloses the communication apparatus according to claim 13. Meltaus et al. discloses that the three or more low-acoustic impedance layers and the two or more high-acoustic impedance layers are alternately laminated (Fig 7a).
With respect to claim 15, the combination of Meltaus et al. and Iwashita et al. discloses the communication apparatus according to claim 13. Meltaus et al. discloses that a first low-acoustic impedance layer of the three or more low-acoustic impedance layers is closest to the piezoelectric layer; and a film thickness of the first low-acoustic impedance layer is thinner than a film thickness of all other low-acoustic impedance layers of the three or more low-acoustic impedance layers (Fig 7a and paragraph 94).
With respect to claim 16, the combination of Meltaus et al. and Iwashita et al. discloses the communication apparatus according to claim 13. Meltaus et al. that a film thickness of a first low-acoustic impedance layer of the three or more low-acoustic impedance layers is thinner than a film thickness of all other low-acoustic impedance layers of the three or more low-acoustic impedance layers; and a film thickness of a first high-acoustic impedance layer of the two or more high-acoustic impedance layers is thinner than a film thickness of all other high-acoustic impedance layers of the two or more high-acoustic impedance layers (Fig 7a and paragraph 94).
With respect to claim 18, the combination of Meltaus et al. and Iwashita et al. discloses the communication apparatus according to claim 13. Meltaus et al. discloses that the three or more low-acoustic impedance layers are made of silicon oxide (Paragraph 109).
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meltaus et al. in view of Iwashita et al. and Kimura et al.
With respect to claim 11, the combination of Meltaus et al. and Iwashita et al. discloses the RF front-end circuit according to claim 7.
Meltaus et al. does not disclose that a plate wave in So mode is used.
Kimura et al. teaches an elastic wave device in which a plate wave in So mode is used (Paragraph 11).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine any the operational modes of Kimura et al. with the elastic wave device of Meltaus as the selection of a component based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416), and it would therefore be obvious to select from any of the known elastic wave modes for the elastic wave device of Meltaus et al.
With respect to claim 17, the combination of Meltaus et al. and Iwashita et al. discloses the communication apparatus according to claim 13.
Meltaus et al. does not disclose that a plate wave in So mode is used.
Kimura et al. teaches an elastic wave device in which a plate wave in So mode is used (Paragraph 11).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine any the operational modes of Kimura et al. with the elastic wave device of Meltaus as the selection of a component based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416), and it would therefore be obvious to select from any of the known elastic wave modes for the elastic wave device of Meltaus et al.
Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Meltaus is directed to a bulk acoustic wave device and that the IDT of Meltaus are different from the claimed IDTs. First, bulk acoustic waves devices are elastic wave devices; therefore, the device of Meltaus anticipates this aspect of the claimed invention. Second, as the claims do not specify any structure or function associated with the IDTs, the IDts of Meltaus are sufficient to anticipate this feature of the claims as well.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837